Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 14th
day of November 2019 (the “Effective Date”), by and between Spectrum Global
Solutions, Inc., a Nevada Corporation (the “Company”), and Silas Poel (the
“Executive”).

 

RECITALS

 

THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:

 

A. The Company desires to employ the Executive, and the Executive desires to
accept such employment, on the terms and conditions set forth in this Agreement.

 

B. This Agreement shall be effective immediately and shall govern the employment
relationship between the Executive and the Company from and after the Effective
Date.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:

 

1.Retention and Duties.

 

1.1Retention. The Company does hereby hire, engage and employ the Executive for
the Period of Employment (as such term is defined in Section 2) on the terms and
conditions expressly set forth in this Agreement. The Executive does hereby
accept and agree to such hiring, engagement and employment, on the terms and
conditions expressly set forth in this Agreement. Certain capitalized terms used
herein are defined in Section 5.5 of this Agreement.

 

1.2Duties. During the Period of Employment, the Executive shall serve the
Company as its Chief Operating Officer (“COO”) and shall have the powers,
authorities, duties and obligations of management usually vested in such
position for a company of a similar size and similar nature of the Company, and
such other powers, authorities, duties and obligations commensurate with such
positions as the Company’s Board of Directors (the “Board”) may assign from time
to time, all subject to the directives of the Board, and the corporate policies
of the Company as they are in effect from time to time throughout the Period of
Employment (including, without limitation, the Company’s employee handbook,
business conduct and ethics policies, and other personnel policies, as they may
change from time to time). During the Period of Employment, the Executive shall
report to the Board.

 

 

 

 

1.3No Other Employment; Minimum Time Commitment. During the Period of
Employment, the Executive shall (i) devote substantially all of the Executive’s
business time, energy and skill to the performance of the Executive’s duties for
the Company, (ii) perform such duties in a faithful, effective and efficient
manner to the best of his abilities, and (iii) hold no other employment without
the express written approval of the Board. The Executive’s service on the boards
of directors (or similar body) of other business entities is subject to the
approval of the Board. The Company shall have the right to require the Executive
to resign from any board or similar body (including, without limitation, any
association, corporate, civic or charitable board or similar body) which he may
then serve if the Board reasonably determines that the Executive’s service on
such board or body interferes with the effective discharge of the Executive’s
duties and responsibilities to the Company or that any business related to such
service is then in competition with any business of the Company or any of its
Affiliates, successors or assigns.

 

1.4No Breach of Contract. The Executive hereby represents to the Company and
agrees that: (i) the execution and delivery of this Agreement by the Executive
and the Company and the performance by the Executive of the Executive’s duties
hereunder do not and shall not constitute a breach of, conflict with, or
otherwise contravene or cause a default under, the terms of any other agreement
or policy to which the Executive is a party or otherwise bound or any judgment,
order or decree to which the Executive is subject; (ii) the Executive will not
enter into any new agreement that would or reasonably could contravene or cause
a default by the Executive under this Agreement; (iii) the Executive has no
information (including, without limitation, confidential information and trade
secrets) relating to any other Person which would prevent, or be violated by,
the Executive entering into this Agreement or carrying out his duties hereunder;
(iv) the Executive is not bound by any employment, consulting, non-compete,
confidentiality, trade secret or similar agreement (other than this Agreement)
with any other Person; (v) to the extent the Executive has any confidential or
similar information that he is not free to disclose to the Company, he will not
disclose such information to the extent such disclosure would violate applicable
law or any other agreement or policy to which the Executive is a party or by
which the Executive is otherwise bound; and (vi) the Executive understands the
Company will rely upon the accuracy and truth of the representations and
warranties of the Executive set forth herein and the Executive consents to such
reliance.

 

1.5Location. The Executive’s principal place of employment shall be the
Company’s offices in.

 

2.Period of Employment. The “Period of Employment” shall be a period of three
(3) years commencing on the Effective Date and ending at the close of business
on the third anniversary of the Effective Date (the “Termination Date”);
provided, however, that this Agreement shall be automatically renewed, and the
Period of Employment shall be automatically extended for one (1) additional year
on the Termination Date and each anniversary of the Termination Date thereafter,
unless either party gives written notice at least sixty (60) days prior to the
expiration of the Period of Employment (including any renewal thereof) of such
party’s desire to terminate the Period of Employment (such notice to be
delivered in accordance with Section 18). The term “Period of Employment” shall
include any extension thereof pursuant to the preceding sentence. Provision of
notice that the Period of Employment shall not be extended or further extended,
as the case may be, shall not constitute a breach of this Agreement and shall
not constitute “Good Reason” for purposes of this Agreement. Notwithstanding the
foregoing, the Period of Employment is subject to earlier termination as
provided below in this Agreement.

 

2

 

 

3.Compensation.

 

3.1Base Salary. During the Period of Employment, the Company shall pay the
Executive a base salary (the “Base Salary”), which shall be paid in accordance
with the Company’s regular payroll practices in effect from time to time but not
less frequently than in monthly installments. The Executive’s Base Salary shall
be at an annualized rate of Three Hundred Forty Thousand US Dollars ($340,000
US). The Board (or a committee thereof) may, in its sole discretion, increase
(but not decrease) the Executive’s rate of Base Salary.

 

3.2Incentive Bonus. Commencing on the Effective Date, the Executive shall be
eligible to receive an incentive bonus for each fiscal year of the Company that
occurs during the Period of Employment (“Incentive Bonus”). Notwithstanding the
foregoing and except as otherwise expressly provided in this Agreement, the
Executive must be employed by the Company at the time the Company pays incentive
bonuses to employees generally with respect to a particular fiscal year in order
to be eligible for an Incentive Bonus for that year (and, if the Executive is
not so employed at such time, in no event shall he have been considered to have
“earned” any Incentive Bonus with respect to the fiscal year). The Executive’s
target Incentive Bonus amount for a particular fiscal year of the Company shall
equal no less than 60% of the Executive’s Base Salary paid by the Company to the
Executive for that fiscal year; provided that the Executive’s actual Incentive
Bonus amount for a particular fiscal year shall be determined by the Board (or a
committee thereof) in its sole discretion, based on performance objectives
(which may include corporate, business unit or division, financial, strategic,
individual or other objectives) established with respect to that particular
fiscal year by the Board (or a committee thereof).

 

3.3Stock Option Grant. Subject to approval by the Board (or a committee
thereof), the Company will grant the Executive a stock option (the “Option”) to
purchase shares determined by the Board of Directors of the Company’s common
stock at a price per share not less than the per-share fair market value of the
common stock on the date of grant, as reasonably determined by the Board (or a
committee thereof). The Option will vest with respect to twenty- five percent
(25%) of the shares subject to the Option on the first anniversary of the grant
date of the Option. The remaining seventy-five percent (75%) of the shares
subject to the Option will vest in 24 months substantially equal monthly
installments thereafter. In each case, the vesting of the Option is subject to
the Executive’s continued employment by the Company through the respective
vesting date. The maximum term of the Option will be ten (10) years, subject to
earlier termination upon the termination of the Executive’s employment with the
Company, a change in control of the Company and similar events. The Option shall
be intended as an “incentive stock option” under Section 422 of the Internal
Revenue Code, as amended (the “Code”), subject to the terms and conditions of
Section 422 of the Code (including, without limitation, the Code limitation on
the number of options that may become exercisable in any given year and still
qualify as such an incentive stock option). The Option shall be granted under
the Company’s Performance Incentive Plan and shall be subject to such further
terms and conditions as set forth in the Company’s standard form of award
agreement for stock options granted under the plan.

 

3

 

 

4.Benefits.

 

4.1Retirement. Welfare and Fringe Benefits. During the Period of Employment, the
Executive shall be entitled to participate in all employee pension and welfare
benefit plans and programs, and fringe benefit plans and programs, made
available by the Company to the Company’s employees generally, in accordance
with the eligibility and participation provisions of such plans and as such
plans or programs may be in effect from time to time.

 

4.2Reimbursement of Business Expenses. The Executive is authorized to incur
reasonable expenses in carrying out the Executive’s duties for the Company under
this Agreement and shall be entitled to reimbursement for all reasonable
business expenses the Executive incurs during the Period of Employment in
connection with carrying out the Executive’s duties for the Company, subject to
the Company’s expense reimbursement policies and any pre-approval policies in
effect from time to time. The Executive agrees to promptly submit and document
any reimbursable expenses in accordance with the Company’s expense reimbursement
policies to facilitate the timely reimbursement of such expenses.

 

4.3Vacation and Other Leave. During the Period of Employment, the Executive’s
annual rate of vacation accrual shall be four (4) weeks per year, with such
vacation to accrue and be subject to the Company’s vacation policies in effect
from time to time, including but not limited to any policy which may limit
vacation accruals and/or limit the amount of accrued but unused vacation to
carry over from year to year. The Executive shall also be entitled to all other
holiday and leave pay generally available to other executives of the Company.

 

4.4All benefits provided herein are US benefits, the comparable equivalent shall
be provided under the country where Executive resides.

 

5.Termination.

 

5.1Termination by the Company. The Executive’s employment by the Company, and
the Period of Employment, may be terminated at any time by the Company:

 

(i) with Cause, with no less than thirty (30) days advance written notice to the
Executive (such notice to be delivered in accordance with Section 18), or (ii)
in the event of the Executive’s death, or (iii) in the event that the Board
determines in good faith that the Executive has a Disability. The Executive’s
employment and the Period of Employment may not be terminated by the Company
without Cause prior to the date the listing of the Company on a national
securities exchange.

 

5.2Termination by the Executive. The Executive’s employment by the Company, and
the Period of Employment, may be terminated by the Executive with no less than
thirty (30) days advance written notice to the Company (such notice to be
delivered in accordance with Section 18); provided, however, that in the case of
a termination for Good Reason or a Change of Control event as defined herein,
the Executive may provide immediate written notice of termination once the
applicable cure period (as contemplated by the definition of Good Reason) has
lapsed if the Company has not reasonably cured the circumstances that gave rise
to the basis for the Good Reason termination.

 

4

 

 

5.3Benefits upon Termination. If the Executive’s employment by the Company is
terminated during the Period of Employment for any reason by the Company or by
the Executive, upon change of control event (section5.5d), or upon or following
the expiration of the Period of Employment (in any case, the date that the
Executive’s employment by the Company terminates is referred to as the
“Severance Date”), the Company shall have no further obligation to make or
provide to the Executive, and the Executive shall have no further right to
receive or obtain from the Company, any payments or benefits except as follows:

 

(a) The Company shall pay the Executive (or, in the event of his death, the
Executive’s estate) any Accrued Obligations;

 

(b) If, during the Period of Employment, the Executive’s employment with the
Company terminates as a result of a termination by the Company without Cause
(other than due to the Executive’s death or Disability) or a resignation by the
Executive for Good Reason, the Executive shall be entitled to the following
benefits:

 

(i) The Company shall pay the Executive (in addition to the Accrued
Obligations), subject to tax withholding and other authorized deductions, an
amount equal to the sum of twenty-four (24) months of Executive’s Base Salary at
the monthly rate in effect on the Severance Date, plus two (2) times any bonus
Executive received, if applicable, for the fiscal year of the Company in which
the Severance Date occurs. Such amount is referred to hereinafter as the
“Severance Benefit.” Subject to Section 21(b), the Company shall pay the
Severance Benefit to the Executive in a lump sum or, at the option of the
Executive, in equal monthly installments (rounded down to the nearest whole
cent) over a period of twelve (12) consecutive months, with the first
installment payable on (or within ten (10) days following) the sixtieth (60th)
day following the Executive’s Separation from Service.

 

(ii) The Company will pay or reimburse the Executive for his premiums charged to
continue medical coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), at the same or reasonably equivalent medical
coverage for the Executive (and, if applicable, the Executive’s eligible
dependents) as in effect immediately prior to the Severance Date, to the extent
that the Executive elects such continued coverage; provided that the Company’s
obligation to make any payment or reimbursement pursuant to this clause (ii)
shall, subject to Section 21(b), commence with continuation coverage for the
month following the month in which the Executive’s Separation from Service
occurs and shall cease with continuation coverage for the twelve month (12)
months following the month in which the Executive’s Separation from Service
occurs (or, if earlier, shall cease upon the first to occur of the Executive’s
death, the date the Executive becomes eligible for coverage under the health
plan of a future employer, or the date the Company ceases to offer group medical
coverage to its active executive employees or the Company is otherwise under no
obligation to offer COBRA continuation coverage to the Executive). To the extent
the Executive elects COBRA coverage, he shall notify the Company in writing of
such election prior to such coverage taking effect and complete any other
continuation coverage enrollment procedures the Company may then have in place.

 

5

 

 

(iii) The Company shall promptly pay to the Executive any Incentive Bonus that
would otherwise be paid to the Executive had his employment by the Company not
terminated with respect to any fiscal year that ended before the Severance Date,
to the extent not theretofore paid (such payment to be made at the time bonuses
for the fiscal year are paid to the Company’s executives generally).

 

(iv) As to each then-outstanding stock option and other equity-based award
granted by the Company to the Executive that vests based solely on the
Executive’s continued service with the Company, the Executive shall vest as of
the Severance Date in any portion of such award in which the Executive would
have vested thereunder if the Executive’s employment with the Company had
continued for twelve (12) months after the Severance Date (and any portion of
such award that is not vested after giving effect to this acceleration provision
shall terminate on the Severance Date). As to each outstanding stock option or
other equity-based award granted by the Company to the Executive that is subject
to performance-based vesting requirements, the vesting of such award will
continue to be governed by its terms, provided that for purposes of any
service-based vesting requirement under such award, the Executive’s employment
with the Company will be deemed to have continued for Twelve (12) months after
the Severance Date. Notwithstanding the foregoing, if the Severance Date occurs
on or after the date of a Change in Control Event, each stock option and other
equity-based award granted by the Company to the Executive, to the extent then
outstanding and unvested, shall be fully vested as of the Severance Date.

 

(c) If, during the Period of Employment, the Executive’s employment with the
Company terminates as a result of the Executive’s death or Disability, the
Company shall pay the Executive the amount by Section 5.3(b)(iii).

 

(d) Notwithstanding the foregoing provisions of this Section 5.3, if the
Executive breaches his obligations under Section 6 of this Agreement at any
time, from and after the date of such breach and not in any way in limitation of
any right or remedy otherwise available to the Company, the Executive will no
longer be entitled to, and the Company will no longer be obligated to pay, any
remaining unpaid portion of the Severance Benefit or any remaining unpaid amount
contemplated by Section 5.3(b)(iii) or 5.3(c), or to any continued Company-paid
or reimbursed coverage pursuant to Section 5.3(b)(ii); provided that, if the
Executive provides the Release contemplated by Section 5.4, in no event shall
the Executive be entitled to benefits pursuant to Section 5.3(b) or 5.3(c), as
applicable, of less than $5,000 (or the amount of such benefits, if less than
$5,000), which amount the parties agree is good and adequate consideration, in
and of itself, for the Executive’s Release contemplated by Section 5.4.

 

(e) The foregoing provisions of this Section 5.3 shall not affect: (i) the
Executive’s receipt of benefits otherwise due terminated employees under group
insurance coverage consistent with the terms of the applicable Company welfare
benefit plan; (ii) the Executive’s rights under COBRA to continue health
coverage; or (iii) the Executive’s receipt of benefits otherwise due in
accordance with the terms of the Company’s 401(k) plan (if any).

 

6

 

 

5.4Release; Exclusive Remedy; Leave.

 

(a) This Section 5.4 shall apply notwithstanding anything else contained in this
Agreement or any stock option or other equity-based award agreement to the
contrary. As a condition precedent to any Company obligation to the Executive
pursuant to Section 5.3(b) or 5.3(c) or any other obligation to accelerate
vesting of any equity-based award in connection with the termination of the
Executive’s employment, the Executive shall provide the Company with a valid,
executed general release agreement in substantially the form attached hereto as
Exhibit A (with such changes as may be reasonably required to such form to help
ensure its enforceability in light of any changes in applicable law) (the
“Release”), and such Release shall have not been revoked by the Executive
pursuant to any revocation rights afforded by applicable law; provided, however,
notwithstanding any provision to the contrary in this Section 5.4, the Release
shall not release or preclude any Claim arising under this Agreement or the
Voting Agreement, as such terms are defined in the Share Purchase Agreement
between the Company and WaveTech, dated July 15, 2019, as amended. The Company
shall provide the final form of Release to the Executive not later than seven
(7) days following the Severance Date, and the Executive shall be required to
execute and return the Release to the Company within twenty-one (21) days (or
forty-five (45) days if such longer period of time is required to make the
Release maximally enforceable under applicable law) after the Company provides
the form of Release to the Executive.

 

(b) The Executive agrees that the payments and benefits contemplated by Section
5.3 (and any applicable acceleration of vesting of an equity-based award in
accordance with the terms of such award in connection with the termination of
the Executive’s employment) shall constitute the exclusive and sole remedy for
any termination of his employment and the Executive covenants not to assert or
pursue any other remedies, at law or in equity, with respect to any termination
of employment. The Company and the Executive acknowledge and agree that there is
no duty of the Executive to mitigate damages under this Agreement. All amounts
paid to the Executive pursuant to Section 5.3 shall be paid without regard to
whether the Executive has taken or takes actions to mitigate damages. The
Executive agrees to resign, on the Severance Date, as an officer and director of
the Company and any Affiliate of the Company, and as a fiduciary of any benefit
plan of the Company or any Affiliate of the Company, and to promptly execute and
provide to the Company any further documentation, as requested by the Company,
to confirm such resignation.

 

(c) In the event that the Company provides the Executive notice of termination
without Cause pursuant to Section 5.1 or the Executive provides the Company
notice of termination pursuant to Section 5.2, the Company will have the option
to place the Executive on paid administrative leave during the notice period.

 

5.5Certain Defined Terms.

 

(a) As used herein, “Accrued Obligations” means:

 

(i) any Base Salary that had accrued but had not been paid on or before the
Severance Date;

 

7

 

 

(ii) any accrued but unused vacation as of the Severance Date; and

 

(iii) any reimbursement due to the Executive pursuant to Section 4.2 for
expenses reasonably incurred by the Executive on or before the Severance Date
and documented and pre-approved, to the extent applicable, in accordance with
the Company’s expense reimbursement policies in effect at the applicable time.

 

(b) As used herein, “Affiliate” of the Company means a Person that directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, the Company. As used in this definition, the term
“control,” including the correlative terms “controlling,” “controlled by” and
“under common control with,” means the possession, directly or indirectly, of
the power to direct or cause the direction of management or policies (whether
through ownership of securities or any partnership or other ownership interest,
by contract or otherwise) of a Person.

 

(c) As used herein, “Cause” shall mean, as reasonably determined by the Board
(excluding the Executive, if he is then a member of the Board) based on the
information then known to it, that one or more of the following has occurred:

 

(i) the Executive is convicted of, pled guilty or pled nolo contendere to a
felony (under the laws of the United States or any relevant state, or a similar
crime or offense under the applicable laws of any relevant foreign
jurisdiction);

 

(ii) the Executive has engaged in acts of fraud, dishonesty or other acts of
willful misconduct in the course of his duties hereunder;

 

(iii) the Executive willfully fails to perform or uphold his duties under this
Agreement and/or willfully fails to comply with reasonable directives of the
Board; or

 

(iv) a breach by the Executive of any other provision of Section 6, or any
material breach by the Executive of any other contract he is a party to with the
Company or any of its Affiliates.

 

(d) As used herein, “Change in Control Event” shall mean

 

The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of more than 30% of either (1) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (2) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this clause (a), the following acquisitions shall not
constitute a Change in Control Event; (A) any acquisition directly from the
Company, (B) any acquisition by the Company, (C) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
affiliate of the Company or a successor, (D) any acquisition by any entity
pursuant to a transaction that complies with Sections (iii)(1), (2) and (3) of
this definition below, (E) any acquisition by a Person described in and
satisfying the conditions of Rule 13d-1(b) promulgated under the Exchange Act,
or (F) any acquisition by a Person who is the beneficial owner (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of the
Outstanding Company Common Stock and/or the Outstanding Company Voting
Securities on the Effective Date (or an affiliate, heir, descendant, or related
party of or to such Person).

 

8

 

 

(i) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board (including for these purposes, the new
members whose election or nomination was so approved, without counting the
member and his predecessor twice) shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;

 

(ii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its Subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its Subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (1) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets directly or through one or more
subsidiaries (a “Parent”)) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities, as the case
may be, (2) no Person (excluding any entity resulting from such Business
Combination or a Parent or any employee benefit plan (or related trust) of the
Company or such entity resulting from such Business Combination or Parent)
beneficially owns, directly or indirectly, more than 30% of, respectively, the
then-outstanding shares of common stock of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that the ownership in excess of
30% existed prior to the Business Combination, and (3) at least a majority of
the members of the board of directors or trustees of the entity resulting from
such Business Combination or a Parent were members of the Incumbent Board at the
time of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or

 

9

 

 

(iii) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company other than in the context of a transaction that does
not constitute a Change in Control Event under clause (iii) above.

 

(e) As used herein, “Disability” shall mean a physical or mental impairment
which, as reasonably determined by the Board, renders the Executive unable to
perform the essential functions of his employment with the Company, even with
reasonable accommodation that does not impose an undue hardship on the Company,
for more than 90 days in any 180-day period, unless a longer period is required
by federal or state law, in which case that longer period would apply.

 

(f) As used herein, “Good Reason” shall mean the occurrence (without the
Executive’s consent) of any one or more of the following conditions:

 

(i) a material diminution in the Executive’s rate of Base Salary; greater than
10 %

 

(ii) a material diminution in the Executive’s authority, duties, or
responsibilities; any change in current reporting structure or personnel

 

(iii) a material change in the geographic location of the Executive’s principal
office with the Company (for this purpose, in no event shall a relocation of
such office to a new location that is not more than One-Hundred (100) miles from
the current location of the Company’s executive offices constitute a “material
change”); or

 

(iv) a material breach by the Company of this Agreement;

 

provided, however, that any such condition or conditions, as applicable, shall
not constitute Good Reason unless both (x) the Executive provides written notice
to the Company of the condition claimed to constitute Good Reason within sixty
(60) days of the initial existence of such condition(s) (such notice to be
delivered in accordance with Section 18), and (y) the Company fails to remedy
such condition(s) within thirty (30) days of receiving such written notice
thereof; and provided, further, that in all events the termination of the
Executive’s employment with the Company shall not constitute a termination for
Good Reason unless such termination occurs not more than one hundred and twenty
(120) days following the initial existence of the condition claimed to
constitute Good Reason.

 

(g) As used herein, the term “Person” shall be construed broadly and shall
include, without limitation, an individual, a partnership, a limited liability
company, a corporation, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.

 

(h) As used herein, a “Separation from Service” occurs when the Executive dies,
retires, or otherwise has a termination of employment with the Company that
constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h)(1), without regard to the optional alternative
definitions available thereunder.

 

10

 

 

5.6.Notice of Termination. Any termination of the Executive’s employment under
this Agreement shall be communicated by written notice of termination from the
terminating party to the other party. This notice of termination must be
delivered in accordance with Section 18 and must indicate the specific
provision(s) of this Agreement relied upon in effecting the termination.

 

5.7Limitation on Benefits.

 

(a) Notwithstanding anything contained in this Agreement to the contrary, to the
extent that the payments and benefits provided under this Agreement and benefits
provided to, or for the benefit of, the Executive under any other Company plan
or agreement (such payments or benefits are collectively referred to as the
“Benefits”) would be subject to the excise tax (the “Excise Tax”) imposed under
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), the
Benefits shall be reduced (but not below zero) if and to the extent that a
reduction in the Benefits would result in the Executive retaining a larger
amount, on an after-tax basis (taking into account federal, state and local
income taxes and the Excise Tax), than if the Executive received all of the
Benefits (such reduced amount is referred to hereinafter as the “Limited Benefit
Amount”). Unless the Executive shall have given prior written notice specifying
a different order to the Company to effectuate the Limited Benefit Amount, any
such notice consistent with the requirements of Section 409A of the Code to
avoid the imputation of any tax, penalty or interest thereunder, the Company
shall reduce or eliminate the Benefits by first reducing or eliminating those
payments or benefits which are not payable in cash and then by reducing or
eliminating cash payments, in each case in reverse order beginning with payments
or benefits which are to be paid the farthest in time from the Determination (as
hereinafter defined). Any notice given by the Executive pursuant to the
preceding sentence shall take precedence over the provisions of any other plan,
arrangement or agreement governing the Executive’s rights and entitlements to
any benefits or compensation.

 

(b) A determination as to whether the Benefits shall be reduced to the Limited
Benefit Amount pursuant to this Agreement and the amount of such Limited Benefit
Amount shall be made by the Company’s independent public accountants or another
certified public accounting firm of national reputation designated by the
Company (the “Accounting Firm”) at the Company’s expense. The Accounting Firm
shall provide its determination (the “Determination”), together with detailed
supporting calculations and documentation to the Company and the Executive
within ten (10) business days of the date of termination of the Executive’s
employment, if applicable, or such other time as requested by the Company or the
Executive (provided the Executive reasonably believes that any of the Benefits
may be subject to the Excise Tax), and if the Accounting Firm determines that no
Excise Tax is payable by the Executive with respect to any Benefits, it shall
furnish the Executive with an opinion reasonably acceptable to the Executive
that no Excise Tax will be imposed with respect to any such Benefits. Unless the
Executive provides written notice to the Company within ten (10) business days
of the delivery of the Determination to the Executive that he disputes such
Determination, the Determination shall be binding, final and conclusive upon the
Company and the Executive.

 

11

 

 

6.Protective Covenants.

 

6.1Confidential Information; Inventions.

 

(a) The Executive shall not disclose or use at any time, either during the
Period of Employment or thereafter, any Confidential Information (as defined
below) of which the Executive is or becomes aware, whether or not such
information is developed by him, except to the extent that such disclosure or
use is directly related to and required by the Executive’s performance in good
faith of duties for the Company. The Executive will take all appropriate steps
to safeguard Confidential Information in his possession and to protect it
against disclosure, misuse, espionage, loss and theft. The Executive shall
deliver to the Company at the termination of the Period of Employment, or at any
time the Company may request, all memoranda, notes, plans, records, reports,
computer tapes and software and other documents and data (and copies thereof)
relating to the Confidential Information or the Work Product (as hereinafter
defined) of the business of the Company or any of its Affiliates which the
Executive may then possess or have under his control. Notwithstanding the
foregoing, the Executive may truthfully respond to a lawful and valid subpoena
or other legal process, or as otherwise required by law, regulation or other
legal requirement, but shall give the Company the earliest possible notice
thereof, shall, as much in advance of the return date as possible, make
available to the Company and its counsel the documents and other information
sought, and shall assist the Company and such counsel in resisting or otherwise
responding to such process.

 

(b) As used in this Agreement, the term “Confidential Information” means
information that is not generally known to the public and that is used,
developed or obtained by the Company in connection with its business, including,
but not limited to, information, observations and data obtained by the Executive
while employed by the Company or any predecessors thereof (including those
obtained prior to the Effective Date) concerning (i) the business or affairs of
the Company (or such predecessors), including business, marketing and mergers
and acquisitions plans and strategies, (ii) products or services (including
product road maps and strategies), (iii) fees, costs and pricing structures,
(iv) designs, (v) analyses, (vi) drawings, photographs and reports, (vii)
computer software, including operating systems, applications and program
listings, (viii) flow charts, manuals and documentation, (ix) data bases, (x)
accounting and business methods, (xi) inventions, devices, new developments,
methods and processes, whether patentable or unpatentable and whether or not
reduced to practice, (xii) suppliers, customers and clients, as well as
supplier, customer or client lists, preferences and/or contracts and contract
terms, (xiii) other copyrightable works, (xiv) all production methods,
processes, technology and trade secrets, and (xv) all similar and related
information in whatever form. Confidential Information will not include any
information that has been published (other than a disclosure by the Executive in
breach of this Agreement) in a form generally available to the public prior to
the date the Executive proposes to disclose or use such information.
Confidential Information will not be deemed to have been published merely
because individual portions of the information have been separately published,
but only if all material features comprising such information have been
published in combination.

 

12

 

 

As used in this Agreement, the term “Work Product” means all inventions,
innovations, improvements, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, logos and all similar or related information (whether
patentable or unpatentable, copyrightable, registerable as a trademark, reduced
to writing, or otherwise) which relates to the Company’s or any of its
Affiliates’ actual or anticipated business, research and development or existing
or future products or services and which are conceived, developed or made by the
Executive (whether or not during usual business hours, whether or not by the use
of the facilities of the Company or any of its Affiliates, and whether or not
alone or in conjunction with any other person) while employed by the Company
(including those conceived, developed or made prior to the Effective Date)
together with all patent applications, letters patent, trademark, trade name and
service mark applications or registrations, copyrights and reissues thereof that
may be granted for or upon any of the foregoing. All Work Product that the
Executive may have discovered, invented or originated during his employment by
the Company or any of its Affiliates prior to the Effective Date, that he may
discover, invent or originate during the Period of Employment or at any time in
the period of twelve (12) months after the Severance Date, shall be the
exclusive property of the Company and its Affiliates, as applicable, and
Executive hereby assigns all of Executive’s right, title and interest in and to
such Work Product to the Company or its applicable Affiliate, including all
intellectual property rights therein. Executive shall promptly disclose all Work
Product to the Company, shall execute at the request of the Company any
assignments or other documents the Company may deem necessary to protect or
perfect its (or any of its Affiliates’, as applicable) rights therein, and shall
assist the Company, at the Company’s expense, in obtaining, defending and
enforcing the Company’s (or any of its Affiliates’, as applicable) rights
therein. The Executive hereby appoints the Company as his attorney- in-fact to
execute on his behalf any assignments or other documents deemed necessary by the
Company to protect or perfect the Company, the Company’s (and any of its
Affiliates’, as applicable) rights to any Work Product.

 

6.2Restriction on Competition. The Executive agrees that if the Executive were
to become employed by, or substantially involved in, the business of a
competitor of the Company or any of its Affiliates during the twelve (12) month
period following the Severance Date, it would be very difficult for the
Executive not to rely on or use the Company’s and its Affiliates’ trade secrets
and confidential information. Thus, to avoid the inevitable disclosure of the
Company’s and its Affiliates’ trade secrets and confidential information, and to
protect such trade secrets and confidential information and the Company’s and
its Affiliates’ relationships and goodwill with customers, during the Period of
Employment and for a period of twelve (12) months after the Severance Date, the
Executive will not directly or indirectly through any other Person engage in,
enter the employ of, render any services to, have any ownership interest in, nor
participate in the financing, operation, management or control of, any Competing
Business. For purposes of this Agreement, the phrase “directly or indirectly
through any other Person engage in” shall include, without limitation, any
direct or indirect ownership or profit participation interest in such
enterprise, whether as an owner, stockholder, member, partner, joint venture or
otherwise, and shall include any direct or indirect participation in such
enterprise as an employee, consultant, director, officer, licensor of technology
or otherwise. For purposes of this Agreement, “Competing Business” means a
Person anywhere in the continental United States and elsewhere in the world,
where the Company and its Affiliates engage in business, or reasonably
anticipate engaging in business, on the Severance Date (the “Restricted Area”)
that at any time during the Period of Employment has competed, or any and time
during the twelve (12) month period following the Severance Date competes, with
the Company or any of its Affiliates in any business related to
telecommunications infrastructure. Nothing herein shall prohibit the Executive
from being a passive owner of not more than 2% of the outstanding stock of any
class of a corporation which is publicly traded, so long as the Executive has no
active participation in the business of such corporation,

 

13

 

 

6.3Non-Solicitation of Employees and Consultants. During the Period of
Employment and for a period of twelve (12) months after the Severance Date, the
Executive will not directly or indirectly through any other Person induce or
attempt to induce any employee or independent contractor of the Company or any
Affiliate of the Company to leave the employ or service, as applicable, of the
Company or such Affiliate, or in any way interfere with the relationship between
the Company or any such Affiliate, on the one hand, and any employee or
independent contractor thereof, on the other hand.

 

6.4Non-Interference with Customers. During the Period of Employment and for a
period of twelve (12) months after the Severance Date, the Executive will not,
directly or indirectly through any other Person, use any of the Company’s trade
secrets to influence or attempt to influence customers, vendors, suppliers,
licensors, lessors, joint ventures, associates, consultants, agents, or partners
of the Company or any Affiliate of the Company to divert their business away
from the Company or such Affiliate, and the Executive will not otherwise use the
Company’s trade secrets to interfere with, disrupt or attempt to disrupt the
business relationships, contractual or otherwise, between the Company or any
Affiliate of the Company, on the one hand, and any of its or their customers,
suppliers, vendors, lessors, licensors, joint ventures, associates, officers,
employees, consultants, managers, partners, members or investors, on the other
hand.

 

6.5Cooperation. Following the Executive’s last day of employment by the Company,
the Executive shall reasonably cooperate with the Company and its Affiliates in
connection with: (a) any internal or governmental investigation or
administrative, regulatory, arbitral or judicial proceeding involving the
Company and any Affiliates with respect to matters relating to the Executive’s
employment with or service as a member of the Board or the board of directors of
any Affiliate (collectively, “Litigation”); or (b) any audit of the financial
statements of the Company or any Affiliate with respect to the period of time
when the Executive was employed by the Company or any Affiliate (“Audit”). The
Executive acknowledges that such cooperation may include, but shall not be
limited to, the Executive making himself available to the Company or any
Affiliate (or their respective attorneys or auditors) upon reasonable notice
for: (i) interviews, factual investigations, and providing declarations or
affidavits that provide truthful information in connection with any Litigation
or Audit; (ii) appearing at the request of the Company or any Affiliate to give
testimony without requiring service of a subpoena or other legal process; (iii)
volunteering to the Company or any Affiliate pertinent information related to
any Litigation or Audit; (iv) providing information and legal representations to
the auditors of the Company or any Affiliate, in a form and within a time frame
requested by the Board, with respect to the Company’s or any Affiliate’s opening
balance sheet valuation of intangibles and financial statements for the period
in which the Executive was employed by the Company or any Affiliate; and (v)
turning over to the Company or any Affiliate any documents relevant to any
Litigation or Audit that are or may come into the Executive’s possession. The
Company shall reimburse the Executive for reasonable travel expenses incurred in
connection with providing the services under this Section 6.5, including lodging
and meals, upon the Executive’s submission of receipts. If, due to an actual or
potential conflict of interest, it is necessary for the Executive to retain
separate counsel in connection with providing the services under this Section
6.5, and such counsel is not otherwise supplied by and at the expense of the
Company (pursuant to indemnification rights of the Executive or otherwise), the
Company shall further reimburse the Executive for the reasonable fees and
expenses of such separate counsel.

 

14

 

 

6.6Understanding of Covenants. The Executive acknowledges that, in the course of
his employment with the Company and/or its Affiliates and their predecessors, he
has become familiar, or will become familiar, with the Company’s and its
Affiliates’ and their predecessors’ trade secrets and with other confidential
and proprietary information concerning the Company, its Affiliates and their
respective predecessors and that his services have been and will be of special,
unique and extraordinary value to the Company and its Affiliates. The Executive
agrees that the foregoing covenants set forth in this Section 6 (together, the
“Restrictive Covenants”) are reasonable and necessary to protect the Company’s
and its Affiliates’ trade secrets and other confidential and proprietary
information, good will, stable workforce, and customer relations.

 

Without limiting the generality of the Executive’s agreement in the preceding
paragraph, the Executive (i) represents that he is familiar with and has
carefully considered the Restrictive Covenants, (ii) represents that he is fully
aware of his obligations hereunder, (iii) agrees to the reasonableness of the
length of time, scope and geographic coverage, as applicable, of the Restrictive
Covenants, (iv) agrees that the Company and its Affiliates currently conducts
business throughout the Restricted Area, and (v) agrees that the Restrictive
Covenants will continue in effect for the applicable periods set forth above in
this Section 6 regardless of whether the Executive is then entitled to receive
severance pay or benefits from the Company. The Executive understands that the
Restrictive Covenants may limit his ability to earn a livelihood in a business
similar to the business of the Company and any of its Affiliates, but he
nevertheless believes that he has received and will receive sufficient
consideration and other benefits as an employee of the Company and as otherwise
provided hereunder or as described in the recitals hereto to clearly justify
such restrictions which, in any event (given his education, skills and ability),
the Executive does not believe would prevent him from otherwise earning a
living. The Executive agrees that the Restrictive Covenants do not confer a
benefit upon the Company disproportionate to the detriment of the Executive.

 

6.7Enforcement. The Executive agrees that the Executive’s services are unique
and that he has access to Confidential Information and Work Product.
Accordingly, without limiting the generality of Section 17, the Executive agrees
that a breach by the Executive of any of the covenants in this Section 6 would
cause immediate and irreparable harm to the Company that would be difficult or
impossible to measure, and that damages to the Company for any such injury would
therefore be an inadequate remedy for any such breach. Therefore, the Executive
agrees that in the event of any breach or threatened breach of any provision of
this Section 6, the Company shall be entitled, in addition to and without
limitation upon all other remedies the Company may have under this Agreement, at
law or otherwise, to obtain specific performance, injunctive relief and/or other
appropriate relief (without posting any bond or deposit) in order to enforce or
prevent any violations of the provisions of this Section 6, or require the
Executive to account for and pay over to the Company all compensation, profits,
moneys, accruals, increments or other benefits derived from or received as a
result of any transactions constituting a breach of this Section 6 if and when
final judgment of a court of competent jurisdiction or arbitrator, as
applicable, is so entered against the Executive. The Executive further agrees
that the applicable period of time any Restrictive Covenant is in effect
following the Severance Date, as determined pursuant to the foregoing provisions
of this Section 6, such period of time shall be extended by the same amount of
time that Executive is in breach of any Restrictive Covenant.

 

15

 

 

7.Withholding Taxes. Notwithstanding anything else herein to the contrary, the
Company may withhold (or cause there to be withheld, as the case may be) from
any amounts otherwise due or payable under or pursuant to this Agreement such
federal, state and local income, employment, or other taxes as may be required
to be withheld pursuant to any applicable law or regulation. Except for such
withholding rights, the Executive is solely responsible for any and all tax
liability that may arise with respect to the compensation provided under or
pursuant to this Agreement.

 

8.Successors and Assigns.

 

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

 

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns. Without limiting the generality of the preceding
sentence, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor or assignee, as applicable, which assumes and agrees to perform this
Agreement by operation of law or otherwise.

 

9.Number and Gender; Examples. Where the context requires, the singular shall
include the plural, the plural shall include the singular, and any gender shall
include all other genders. Where specific language is used to clarify by example
a general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates.

 

10.Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.

 

11.Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the state of Florida, without giving effect to any choice of
law or conflicting provision or rule (whether of the state of Florida or any
other jurisdiction) that would cause the laws of any jurisdiction other than the
state of Florida to be applied. In furtherance of the foregoing, the internal
law of the state of Florida will control the interpretation and construction of
this Agreement, even if under such jurisdiction’s choice of law or conflict of
law analysis, the substantive law of some other jurisdiction would ordinarily
apply.

 

16

 

 

12.Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable under any present or future law, and if the rights and obligations
of any party under this Agreement will not be materially and adversely affected
thereby, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction, and to
this end the provisions of this Agreement are declared to be severable;
furthermore, in lieu of such invalid or unenforceable provision there will be
added automatically as a part of this Agreement, a legal, valid and enforceable
provision as similar in terms to such invalid or unenforceable provision as may
be possible. Notwithstanding the foregoing, if such provision could be more
narrowly drawn (as to geographic scope, period of duration or otherwise) so as
not to be invalid, prohibited or unenforceable in such jurisdiction, it shall,
as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

13.Entire Agreement. This Agreement embodies the entire agreement of the parties
hereto respecting the matters within its scope. This Agreement supersedes all
prior and contemporaneous agreements of the parties hereto that directly or
indirectly bears upon the subject matter hereof. Any prior negotiations,
correspondence, agreements, proposals or understandings relating to the subject
matter hereof shall be deemed to have been merged into this Agreement, and to
the extent inconsistent herewith, such negotiations, correspondence, agreements,
proposals, or understandings shall be deemed to be of no force or effect. There
are no representations, warranties, or agreements, whether express or implied,
or oral or written, with respect to the subject matter hereof, except as
expressly set forth herein.

 

14.Modifications. This Agreement may not be amended, modified or changed (in
whole or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto.

 

15.Waiver. Neither the failure nor any delay on the part of a party to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence. No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.

 

17

 

 

16.Arbitration. Except as provided in Sections 6.6 and 17, Executive and the
Company agree that any controversy arising out of or relating to this Agreement,
its enforcement or interpretation, or because of an alleged breach, default, or
misrepresentation in connection with any of its provisions, or any other
controversy arising out of Executive’s employment, including, but not limited
to, any state or federal statutory claims, shall be submitted to arbitration in
[Miami, Florida], before a sole arbitrator (the “Arbitrator”) selected from the
American Arbitration Association, as the exclusive forum for the resolution of
such dispute; provided, however, that provisional injunctive relief may, but
need not, be sought by either party to this Agreement in a court of law while
arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
determined by the Arbitrator. Final resolution of any dispute through
arbitration may include any remedy or relief which the Arbitrator deems just and
equitable, including any and all remedies provided by applicable state or
federal statutes. At the conclusion of the arbitration, the Arbitrator shall
issue a written decision that sets forth the essential findings and conclusions
upon which the Arbitrator’s award or decision is based. Any award or relief
granted by the Arbitrator hereunder shall be final and binding on the parties
hereto and may be enforced by any court of competent jurisdiction. The parties
acknowledge and agree that they are hereby waiving any rights to trial by jury
in any action, proceeding or counterclaim brought by either of the parties
against the other in connection with any matter whatsoever arising out of or in
any way connected with this Agreement or Executive’s employment. The parties
agree that the Company shall be responsible for payment of the forum costs of
any arbitration hereunder, including the Arbitrator’s fee, but that each party
shall bear its own attorney’s fees and other expenses.

 

17.Remedies. Each of the parties to this Agreement and any such person or entity
granted rights hereunder whether or not such person or entity is a signatory
hereto shall be entitled to enforce its rights under this Agreement specifically
to recover damages and costs for any breach of any provision of this Agreement
and to exercise all other rights existing in its favor. The parties hereto agree
and acknowledge that money damages may not be an adequate remedy for any breach
of the provisions of this Agreement and that each party may in its sole
discretion apply to any court of law or equity of competent jurisdiction for
provisional injunctive or equitable relief and/or other appropriate equitable
relief (without posting any bond or deposit) in order to enforce or prevent any
violations of the provisions of this Agreement. Each party shall be responsible
for paying its own attorneys’ fees, costs and other expenses pertaining to any
such legal proceeding and enforcement regardless of whether an award or finding
or any judgment or verdict thereon is entered against either party.

 

18.Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, transmitted via telecopier, mailed by first
class mail (postage prepaid and return receipt requested) or sent by reputable
overnight courier service (charges prepaid) to the recipient at the address
below indicated or at such other address or to the attention of such other
person as the recipient party has specified by prior written notice to the
sending party. Notices will be deemed to have been given hereunder and received
when delivered personally, when received if transmitted via telecopier, five
days after deposit in the U.S. mail and one day after deposit with a reputable
overnight courier service.

 

if to the Company:

 

Spectrum Global Solutions, Inc.

C/O: AW Solutions, Inc.

300 Crown Oak Centre Drive Longwood, Florida 32750

Attention: CEO

 

with a copy to:

 

PRYOR CASHMAN LLP

7 Times Square, New York, NY 10036-6569

Attention: Ali Panjwani, Esq

 

if to the Executive, to the address most recently on file in the payroll records
of the Company, with a copy to:

 

Doerner, Saunders, Daniel & Anderson, LLP

Two West Second Street, Suite 700

Tulsa, OK 74103.

Attention: H. Wayne Cooper, Esq.

 

18

 

 

19.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories. Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.

 

20.Legal Counsel; Mutual Drafting. Each party recognizes that this is a legally
binding contract and acknowledges and agrees that they have had the opportunity
to consult with legal counsel of their choice. Each party has cooperated in the
drafting, negotiation and preparation of this Agreement. Hence, in any
construction to be made of this Agreement, the same shall not be construed
against either party on the basis of that party being the drafter of such
language. The Executive agrees and acknowledges that he has read and understands
this Agreement, is entering into it freely and voluntarily, and has been advised
to seek counsel prior to entering into this Agreement and has had ample
opportunity to do so.

 

21.Section 409A.

 

(a) It is intended that any amounts payable under this Agreement shall either be
exempt from or comply with Section 409A of the Code (including the Treasury
regulations and other published guidance relating thereto) (“Code Section 409A”)
so as not to subject the Executive to payment of any additional tax, penalty or
interest imposed under Code Section 409A. The provisions of this Agreement shall
be construed and interpreted to avoid the imputation of any such additional tax,
penalty or interest under Code Section 409A yet preserve (to the nearest extent
reasonably possible) the intended benefit payable to the Executive.

 

(b) If the Executive is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of the Executive’s Separation from
Service, the Executive shall not be entitled to any payment or benefit pursuant
to Section 5.3(b) or (c) until the earlier of (i) the date which is six (6)
months after his or her Separation from Service for any reason other than death,
or (ii) the date of the Executive’s death. The provisions of this Section 21(b)
shall only apply if, and to the extent, required to avoid the imputation of any
tax, penalty or interest pursuant to Code Section 409A. Any amounts otherwise
payable to the Executive upon or in the six (6) month period following the
Executive’s Separation from Service that are not so paid by reason of this
Section 21(b) shall be paid (without interest) as soon as practicable (and in
all events within thirty (30) days) after the date that is six (6) months after
the Executive’s Separation from Service (or, if earlier, as soon as practicable,
and in all events within thirty (30) days, after the date of the Executive’s
death).

 

(c) To the extent that any benefits pursuant to Section 5.3(b)(ii) or
reimbursements pursuant to Section 4.2 are taxable to the Executive, any
reimbursement payment due to the Executive pursuant to any such provision shall
be paid to the Executive on or before the last day of the Executive’s taxable
year following the taxable year in which the related expense was incurred. The
benefits and reimbursements pursuant to such provisions are not subject to
liquidation or exchange for another benefit and the amount of such benefits and
reimbursements that the Executive receives in one taxable year shall not affect
the amount of such benefits or reimbursements that the Executive receives in any
other taxable year.

 

[The remainder of this page has intentionally been left blank.]

 

19

 

 

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the Effective Date.

 

  “COMPANY”       Spectrum Global Solutions, Inc.,   a Nevada Corporation      
  By: /s/Roger Ponder   Name:  Roger M. Ponder   Title: CEO         “EXECUTIVE”
      /s/Silas Poel   Silas Poel

 

 

20

 

